DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 4 September 2020 which claims priority to PCT/US19/20906 filed 6 March 2019 and PRO 62/639,695 filed 7 March 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “net” of claim 30 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 19-20 and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atake Katsuto, hereinafter Katsuto (JP 2003054494, translation for citations provided).
- Regarding Claim 19.  Katsuto discloses an aircraft apparatus (fig. 1, “airship” [abstract]) comprising: 
an outer membrane (1, “outer side film” [abstract]); and 
a flexible bladder (2, “inner side film” [abstract]) within the outer membrane (1, fig. 1 illustrates the arrangement); 
wherein the aircraft apparatus (fig. 1) is operable to float at a selected altitude when a selected quantity of lighter-than-air gas is placed in the flexible bladder (2, “buoyancy can be adjusted by attaching valves to the upper and lower portions of the inner membrane” [0004] bottom of page 2); and 
wherein, when the selected quantity of lighter-than-air gas is placed in the flexible bladder (2), the flexible bladder (2) is configured not to contact the outer membrane (1, fig. 1-6 illustrate the separation between the outer and inner membrane, “maintaining the space between the outer membrane and the inner membrane” [0023]).
- Regarding Claim 20.  Katsuto discloses an aircraft apparatus (fig. 1, “airship” [abstract]) comprising: 
an outer membrane (1, “outer side film” [abstract]); and 
a flexible bladder (2, “inner side film” [abstract]) within the outer membrane (1, fig. 1 illustrates the arrangement); and 
a separation material (3, “partition membrane” [0023]) within the outer membrane (1) and disposed between at least a first portion of the outer membrane (1) and at least a second portion of the flexible bladder (2, fig. 1 and 6 illustrate the membrane disposed between the outer and flexible members), wherein the separation material (3) is configured to prevent physical contact between the first portion and the second portion (“maintaining the space between the outer membrane and the inner membrane” [0023]); 
wherein the aircraft apparatus (fig. 1) is operable to float at a selected altitude when a selected quantity of lighter-than-air gas is placed in the flexible bladder (2, “buoyancy can be adjusted by attaching valves to the upper and lower portions of the inner membrane” [0004] bottom of page 2).

- Regarding Claim 23.  Katsuto discloses the aircraft apparatus of claim 20, wherein the separation material (3) is of a size sufficient to prevent any physical contact (“maintaining the space between the outer membrane and the inner membrane” [0023]) between the flexible bladder (2) and the outer membrane (1).
- Regarding Claim 24.  Katsuto discloses an aircraft apparatus (fig. 1, “airship” [abstract]) comprising: 
an outer membrane (1, “outer side film” [abstract]); and 
a flexible bladder (2, “inner side film” [abstract]) within the outer membrane (1, fig. 1 illustrates the arrangement); and 
a plurality of tension members (3, “share tensile stress against internal pressure” [0023])) secured to the outer membrane (1) and the flexible bladder (2, fig. 1 illustrates the tension members secured as claimed), wherein the plurality of tension members (3) are configured to pull a portion of the flexible bladder (2) towards a portion of the outer membrane (1) such that another portion of the flexible bladder (2) is pulled away from a corresponding another portion of the outer membrane (1, fig. 1 illustrates that the tension members are spaced around the flexible bladder and allow for pulling/spacing the bladder from the membrane); 
wherein the aircraft apparatus (fig. 1) is operable to float at a selected altitude when a selected quantity of lighter-than-air gas is placed in the flexible bladder (2, “buoyancy can be adjusted by attaching valves to the upper and lower portions of the inner membrane” [0004] bottom of page 2).
- Regarding Claim 25.  Katsuto discloses the aircraft apparatus of claim 24, wherein the plurality of tension members (3) are disposed around a circumference of the flexible bladder (2, fig. 1 illustrates the tension members disposed around the circumference of the bladder).
- Regarding Claim 26.  Katsuto discloses the aircraft apparatus of claim 25, wherein the plurality of tension members (3) are oriented horizontally (fig. 1 illustrates two of the tension members oriented horizontally).

- Regarding Claim 28.  Katsuto discloses the aircraft apparatus of claim 25, wherein the plurality of tension members (3) are oriented vertically (fig. 1 illustrates tension members oriented vertically).
- Regarding Claim 29.  Katsuto discloses the aircraft apparatus of claim 25, wherein the plurality of tension members (3) are oriented at a selected angle between vertical and horizontal (fig. 1 illustrates tension members oriented at angles between vertical and horizontal).
- Regarding Claim 30.  Katsuto discloses the aircraft apparatus of claim 25, wherein the plurality of tension members (3) comprise a net (fig. 1 illustrates what can be considered a net formed by the tension members) configured to hold the flexible bladder (2) away from an inner surface of the outer membrane (1, “maintaining the space between the outer membrane and the inner membrane” [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuto in view of Obviousness.
- Regarding Claim 21.  Katsuto discloses the aircraft apparatus of claim 20, with the separation material (3), but does not disclose the material as porous.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art, 

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        17 January 2022